Notice of Allowance
Allowable Subject Matter
Claims 1, 3-6, 8-9, 11-13, 15-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and system for controlling a lighting network, the method steps comprising: receiving, by a lighting network control server, a request from a third party automation server for sensor data from a sensor; transmitting, by the lighting network control server, a control signal to the sensor; receiving, by the lighting network control server, the sensor data; transmitting, by the lighting network control server, a sub-routine to be installed on the third party automation server; translating, by the lighting network control server, the sensor data into a protocol compatible with the third party automation server; and transmitting, by the lighting network control server, the translated sensor data to the third party automation server for analysis via the sub-routine.
	Applicant’s independent claims recite wherein each one of the sub-routines is written in advance by a lighting network service provider of the lighting network and comprises a different add-on instruction that is downloaded onto the third party automation server based on a type of data generated by the sensor to modify a controller software executed by the third party automation server for a particular application and to analyze the data packets generated by the sensor and produce an output for the particular application (as disclosed in paragraphs [0033]-[0034] and [0040]-[0041] of applicant’s specification), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jana et al. (US 2008/0021963 A1) discloses a multi-protocol converter and correlating data from a sensor network.
	Kim et al. (US 2009/0006522 A1) discloses converting sensing data of sensor networks into a predefined data format, and analyzing the converted sensing data.
	Lee et al. (US 8,576,746 B2) discloses collecting data from sensors in a sensor network, and linking the sensor network with an external network by converting protocols.
	Roberts et al. (US 2017/0231066 A1) discloses network protocol translation, analyzing sensor data in a lighting network, and correlating data.
	Shin et al. (US 10,327,314 B1) discloses converting collected information data into a different protocol in a wireless lighting network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461